Title: To John Adams from Benjamin Stoddert, 23 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 23 August 1799.

I have the honor to enclose a letter Just recd. from Capt Little, who writes like a man of Spirit & enterprize—and such I have no doubt, he will turn out to be.
The object of Our arrangement with Toussant was to come in for a share with the British, of the Trade of St. Domingo—The British seem intirely excluded—& indeed our own Vessels from British Islands are denied admittance—Ships belonging to the French, which were not to be suffered to enter the Ports, now sail under the protection of our Consul. I wish it may not turn out that we are no match for the French in the kind of game that seems now playing at St. Domingo.
I have enclosed copy of the Instructions given to Capt Perry—but it seems necessary that something should be said about these armed Vessels from France, they may affect to be subservient to the views of Toussant—but I imagine their object is to get Coffee &ca from Rigauds part of the Island, because it is cheap there—& that they will pay little respect to our flag, when they have an opportunity of taking a prize.
Col Pickering is to furnish me with a copy of the agreement with Toussant, which I have never seen,—and I contemplate that it will be proper to send additional Instructions on the subject of the Vessels from France, by the Herald—which I will do myself the honor to enclose to you.
I have no letters from McNeill since the surrender of Surrinam to the British—a letter from S Smith Baltimore, mentions that he has behaved Nobly.
I have the honor to be / with the highest respect & esteem / Sir Yr. Most Obed. Servt.

Ben Stoddert.